UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One) [ X ] Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2008 [ ] Transition Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-24503 Whidbey Island Bank 401(k) Plan WASHINGTON BANKING COMPANY ayshore Drive Oak Harbor, Washington 98277 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive officer) WHIDBEY ISLAND BANK 401(K) PLAN T ABLE O
